$2 5HY -XGJPHQWLQD&LYLO$FWLRQ


                                          81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                         Central District of California
                                                     BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                   -HVVLH 5RGULJXH] %DUURQ
                              Plaintiff
                                  Y                                           &LYLO$FWLRQ1R FY *:
                  8QLWHG 6WDWHV RI $PHULFD
                             Defendant


                                               -8'*0(17,1$&,9,/$&7,21

7KHFRXUWKDVRUGHUHGWKDW(check one)

u WKHSODLQWLII(name)                                                                                           UHFRYHUIURPWKH
GHIHQGDQW (name)                                                                                                    WKHDPRXQWRI
                                                                              GROODUV                 ZKLFKLQFOXGHVSUHMXGJPHQW
LQWHUHVWDWWKHUDWHRI                     SOXVSRVWMXGJPHQWLQWHUHVWDWWKHUDWHRI             SHUDQQXPDORQJZLWKFRVWV

u WKHSODLQWLIIUHFRYHUQRWKLQJWKHDFWLRQEHGLVPLVVHGRQWKHPHULWVDQGWKHGHIHQGDQW(name)
                                 UHFRYHUFRVWVIURPWKHSODLQWLII(name)
                                          

✔ RWKHU
u               3ODLQWLII -HVVLH 5RGULJXH] %DUURQ V PRWLRQ XQGHU  86&   LV GHQLHG IRU WKH UHDVRQV VWDWHG LQ WKH
                &RXUW V PLQXWH RUGHUV RI 0D\   DQG $XJXVW  
                                                                                                                                       

7KLVDFWLRQZDV(check one)

u WULHGE\DMXU\ZLWK-XGJH                                                                            SUHVLGLQJDQGWKHMXU\KDV
UHQGHUHGDYHUGLFW

u WULHGE\-XGJH                                                                           ZLWKRXWDMXU\DQGWKHDERYHGHFLVLRQ
ZDVUHDFKHG

✔
u GHFLGHGE\-XGJH           *HRUJH + :X                                                       RQDPRWLRQIRU
      YDFDWHVHW DVLGH FRUUHFW VHQWHQFH XQGHU  86&  
                                                                                                                                       

'DWH September 10, 2019                                                      CLERK OF COURT


                                                                                   /s/ Javier Gonzalez
                                                                                            Signature of Clerk or Deputy Clerk
